Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 1 of 9




            EXHIBIT B
           Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 2 of 9




 1   JENNER & BLOCK LLP
        Reid J. Schar (pro hac vice)
 2      RSchar@jenner.com
        353 N. Clark Street
 3
        Chicago, IL 60654-3456
 4   Telephone: +1 312 222 9350
     Facsimile: +1 312 527 0484
 5
     CLARENCE DYER & COHEN LLP
 6      Kate Dyer (Bar No. 171891)
        kdyer@clarencedyer.com
 7      899 Ellis Street
 8      San Francisco, CA 94109-7807
     Telephone: +1 415 749 1800
 9   Facsimile: +1 415 749 1694

10   CRAVATH, SWAINE & MOORE LLP
        Kevin J. Orsini (pro hac vice)
11      korsini@cravath.com
12      825 Eighth Avenue
        New York, NY 10019
13   Telephone: +1 212 474 1000
     Facsimile: +1 212 474 3700
14
     Attorneys for Defendant PACIFIC GAS AND ELECTRIC
15   COMPANY
16
                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     UNITED STATES OF AMERICA,                    Case No. 14-CR-00175-WHA
20
                                  Plaintiff,      DECLARATION OF
21                                                        IN SUPPORT OF
22                                                PG&E’S RESPONSE TO ORDER
            v.                                    REQUESTING ADDITIONAL
23                                                INFORMATION FOLLOWING
     PACIFIC GAS AND ELECTRIC COMPANY,            PG&E’S NOVEMBER 18
24                                                BRIEFING
                                  Defendant.
25                                                Judge: Hon. William Alsup
26

27

28

      DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
             ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                                Case No. 14-CR-00175-WHA
            Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 3 of 9




 1

 2                  I,                declare as follows:

 3                  1.      I am the Director of Vegetation Management Execution at Pacific Gas and

 4   Electric Company (“PG&E”). In this role, I am responsible for overseeing the execution of all of

 5   PG&E’s vegetation management programs. I have held this position since July 2019. While I

 6   was not the Director of Vegetation Management Execution during the post-Carr Fire restoration

 7   effort in 2018 and therefore do not have personal knowledge of the events described below, I

 8   understand the following based on my review of relevant records.

 9                  2.      Following the Carr Fire in July 2018, PG&E engaged a number of

10   contractors to perform vegetation management work in the Carr Fire footprint, which included

11   the section of the Girvan 1101 12 kV Distribution Circuit (the “Girvan 1101 Circuit”) that runs

12   through the Zogg Mine Road area.

13                  3.      As used herein, the “area of interest” refers to the area from which CAL

14   FIRE has collected evidence, specifically, the area surrounding the three spans of the Girvan

15   1101 Circuit between pole 103320099 and pole 101457898 about a quarter mile southeast of the

16   intersection of Jenny Bird Lane and Zogg Mine Road.

17                  4.      Following the Carr Fire in July 2018, PG&E engaged Mountain G

18   Enterprises, Inc. (“Mountain G”), to conduct and manage vegetation management work in the

19   Carr Fire footprint.

20                  5.      As part of the post-Carr Fire restoration effort, Mountain G maintained a

21   database of information generated during the post-Carr Fire vegetation management work. The

22   database maintained by Mountain G is known as “ArcGIS”.

23                  6.      During the post-Carr Fire restoration effort, vegetation management

24   personnel, including pre-inspectors and Quality Control (“QC”) inspectors, were instructed to

25   upload information to the ArcGIS database using a smartphone and computer tablet app called

26   “Collector”.

27

28
                                             2
      DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
             ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                                Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 4 of 9




 1                 7.      I have reviewed reports from the ArcGIS database used to store data

 2   generated during the post-Carr Fire restoration work, as well as other Mountain G records.

 3   These records indicate the following:

 4                      a. Pre-inspectors and QC inspectors would identify trees requiring work

 5                         through the Collector app.

 6                      b. Pre-inspectors would input information about the tree, including any

 7                         additional location information, the tree species and the removal class of

 8                         the tree based on its size.

 9                      c. Mountain G would subsequently assign the work to a tree removal
10                         contractor, which included contractors associated with a Mountain G
11                         affiliate (Mountain F Enterprises, Inc. (“Mountain F”)) or one of Mountain
12                         F’s subcontractors, as well as other tree crew contractors.
13                      d. Tree work was assigned to tree crew contractors directly through Collector
14                         or through paper work orders generated by Mountain G.
15                      e. Tree removal contractors had access to the Collector app and could note
16                         when work was completed on a given tree.
17                      f. Tree removal contractors do not appear to have been consistent in
18                         recording completed tree work in the Collector app during the post-Carr
19                         Fire project.
20                      g. California Forestry and Vegetation Management, Inc. (“CFVM”), was
21                         asked to perform QC inspections of certain areas within the Carr Fire
22                         footprint.
23                      h. The area of interest was one of the areas subject to such a QC inspection
24                         in August 2018.
25                      i. The CFVM inspector who performed the QC inspection of the area of
26                         interest in August 2018 used the Collector app to identify for removal two
27                         Gray Pine trees that have a location consistent with the location of the
28
                                             3
      DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
             ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                                Case No. 14-CR-00175-WHA
           Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 5 of 9




 1                         Gray Pine from which CAL FIRE appears to have collected sections after

 2                         the Zogg Fire.

 3                      j. Following the CFVM QC inspector’s identification of these trees for

 4                         removal, Mountain G subsequently generated a work order that included

 5                         the two Gray Pines identified by the CFVM QC inspector.

 6                      k. The “TC_WORKED” field associated with these two trees have “No”

 7                         values in the ArcGIS database extract provided by Mountain G to PG&E.

 8                      l. Four trees in the area of interest were removed following post-Carr Fire

 9                         vegetation management efforts, including one Ponderosa Pine, one Valley
10                         Oak, one California Oak and one Gray Pine.
11                      m. Nine other trees in the area of interest were identified during post-Carr
12                         Fire pre-inspections or the August 2018 QC inspection, but have a value
13                         of “delisted” in the “TC_WORKED” field associated with database entries
14                         for them.
15                      n. By November 8, 2018, the day the Camp Fire started, the vast majority of
16                         trees identified for work as part of the Carr Fire response had been
17                         completed.
18                      o. By November 15, 2018, some trees that had been identified by pre-
19                         inspectors for removal or trimming during the post-Carr Fire restoration
20                         effort were blank or had a value of “No” in the “TC_WORKED” field on
21                         Collector.
22                 8.      The July 2019 photographs of the area of interest that PG&E previously
23   submitted to the Court do not appear to show any Gray Pines that had been felled in the
24   immediate area of the Gray Pine from which CAL FIRE collected sections.
25                 9.      I have also reviewed records maintained by PG&E and its employees.
26   The records indicate the following:
27

28
                                             4
      DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
             ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                                Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 6 of 9




 1                a. During the post-Carr Fire restoration effort, pre-inspectors were asked to

 2                   spray paint trees identified for removal so that the specific trees marked

 3                   for work could be located by tree work crews.

 4                b. During the post-Carr Fire restoration work, tree removal work in the area

 5                   of interest was interrupted at least twice by a resident opposed to tree work

 6                   on Zogg Mine Road.

 7                c. In September 2018, contractors working on the post-Carr Fire response

 8                   effort asked the contractor-employed arborist who had performed or

 9                   participated in the routine inspection of the Zogg Mine Road area on
10                   PG&E’s behalf since 2015 to speak with the resident to secure her
11                   agreement to allow workers to resume work without being threatened.
12                d. Following that conversation in late September 2018, the arborist reported
13                   that tree crews could resume tree work.
14                e. A second work interruption occurred on October 8, 2018. During that
15                   incident, workers reported that the resident of Zogg Mine Road had
16                   covered the paint used to mark a tree for work with black paint and told
17                   the contractors that no tree crew would touch the tree she blacked out.
18                   This tree was not on the resident’s property.
19                f. According to the report from the contractors, this resident would brandish
20                   her firearm again if they touched the tree.
21                g. Inquiries were subsequently made in October 2018 about attempting to
22                   secure help from law enforcement to stand by and protect tree crews
23                   against the resident that had brandished a firearm.
24                h. On October 9, 2018, a supervisor for the contractor who handled routine
25                   patrols on the Girvan 1101 Circuit stated to one of the individuals
26                   managing the post-Carr Fire response work that he would coordinate to
27                   have an arborist perform a routine vegetation management patrol of the
28
                                            5
     DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
            ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                               Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 7 of 9




 1                   Zogg Mine Road area in order to minimize the impact to residents, and

 2                   that the routine patrol arborist with experience working the Zogg Mine

 3                   Road area would reach out to coordinate working with the Zogg Mine

 4                   Road resident that was threatening to brandish her firearm at tree crews

 5                   and interrupting work.

 6                i. On October 10, 2018, the arborist who had previously performed routine

 7                   patrols on Zogg Mine Road began his routine inspection of Zogg Mine

 8                   Road for 2018.

 9                j. The October 2018 routine patrol occurred between October 10 and
10                   October 26, 2018.
11                k. During the routine patrol, when the arborist identified a tree that required
12                   work, he would record the tree in PG&E’s Vegetation Management
13                   Database (“VMD”).
14                l. During the October 2018 routine patrol, the arborist marked several Gray
15                   Pines for work, but did not mark any Gray Pines for work during the
16                   routine patrol in October 2018 with locations consistent with the location
17                   of the Gray Pine from which CAL FIRE appears to have collected sections
18                   after the Zogg Fire.
19                m. In addition to the trees that had already been worked as part of the Carr
20                   Fire response, the arborist marked approximately 250 additional trees for
21                   work during his routine patrol in October 2018, and those trees were
22                   subsequently worked.
23                n. In the area of interest, during the routine patrol that occurred after the Carr
24                   Fire in October 2018, the arborist marked four trees for removal and one
25                   tree for trimming. This work was subsequently performed.
26                o. In September 2018, members of the post-Carr Fire team began to
27                   transition from the fire restoration effort to support the Accelerated
28
                                            6
     DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
            ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                               Case No. 14-CR-00175-WHA
         Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 8 of 9




 1                   Wildfire Risk Reduction (“AWRR”) program (a precursor to PG&E’s

 2                   Enhanced Vegetation Management program) in the Paradise and Magalia

 3                   areas.

 4                p. When the Camp Fire started on November 8, 2018 additional resources

 5                   that had been supporting the post-Carr Fire effort were allocated to the

 6                   Paradise area to support the post-Camp Fire restoration work.

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            7
     DECLARATION OF             IN SUPPORT OF PG&E’S RESPONSE TO ORDER REQUESTING
            ADDITIONAL INFORMATION FOLLOWING PG&E’S NOVEMBER 18 BRIEFING
                               Case No. 14-CR-00175-WHA
Case 3:14-cr-00175-WHA Document 1271-2 Filed 12/16/20 Page 9 of 9
